Pursuant to statute (Code Crim. Pro., § 485-b) the Chief Clerk of the County Court, Suffolk County, has transmitted to this court a certified extract of the minutes of a judgment rendered in said court October 5, 1966, which states that the above-named Calvin C. Cobb, also known as Calvin Coolidge Cobb (who was admitted to practice by this Appellate Division of the Supreme Court on April 2, 1952), was found guilty of grand *824larceny in the first degree, a felony, at a Trial Term of the County Court, Suffolk County, and that on October 5, 1966 sentence was imposed, with execution thereof suspended (with probation), by said County Court. Accordingly, by virtue of subdivision 4 of section 90 of the Judiciary Law, said Calvin C. Cobb, also known as Calvin Coolidge Cobb, has ceased to be an attorney and counselor at law or competent to practice law as such. On this court’s own motion, an order will be entered directing that the name of said Calvin C. Cobb, also known as Calvin Coolidge Cobb, be forthwith struck from the roll of attorneys and counselors at law. [Pursuant to a prior order of this court, entered May 26, 1965, a disciplinary proceeding was directed to be instituted in this Appellate Division of the Supreme Court against said attorney, in which the Suffolk County Bar Association was to be the petitioner.] Christ, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.